
	
		II
		111th CONGRESS
		1st Session
		S. 1483
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs
		  outpatient clinic in Alexandria, Minnesota, as the Max J. Beilke
		  Department of Veterans Affairs Outpatient Clinic.
	
	
		1.Name of Department of
			 Veterans Affairs outpatient clinic, Alexandria, Minnesota
			(a)DesignationThe Department of Veterans Affairs
			 outpatient clinic in Alexandria, Minnesota, expected to open in September 2009,
			 shall after the date of the enactment of this Act be known and designated as
			 the Max J. Beilke Department of Veterans Affairs Outpatient
			 Clinic.
			(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the outpatient clinic
			 referred to in subsection (a) shall be considered to be a reference to the Max
			 J. Beilke Department of Veterans Affairs Outpatient Clinic.
			
